Case: 13-10511       Date Filed: 12/17/2014      Page: 1 of 3


                                                                      [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 13-10511
                              ________________________

                          D.C. Docket No. 5:12-cv-00027-JEG


WILLIAM HOPE DAVIS,

                                                                         Plaintiff-Appellant,

                                            versus

CORRECTIONS CORPORATION OF AMERICA,
PEGGY ANN COOPER, Assistant Warden, et al.,

                                                                     Defendants-Appellees.

                              ________________________

                      Appeal from the United States District Court
                         for the Southern District of Georgia
                            ________________________

                                   (December 17, 2014)

Before MARTIN and ANDERSON, Circuit Judges, and MORENO,* District
Judge.

___________

*Honorable Federico A. Moreno, United States District Judge for the Southern District of
Florida, sitting by designation.
               Case: 13-10511      Date Filed: 12/17/2014    Page: 2 of 3




PER CURIAM:

      We have had the benefit of oral argument, and have carefully considered the

briefs of the parties and relevant parts of the record. We are satisfied that the court

below erred in concluding that Davis lacked standing. Thus, a remand to the

district court is necessary, as indeed both parties agree.

      At the time Davis filed suit, the defendant prison officials were refusing to

mail the documents Davis had deposited with the prison mail office for mailing his

notice of appeal to his state habeas trial court, his application for a certification of

probable cause to the Supreme Court of Georgia, and his service copies to

defendant’s counsel. The defendant prison officials’ refusal was based on the

prison’s limitation on inmate postage against which Davis’ suit brings an as

applied challenge as an unconstitutional denial of his right of access to the courts.

Thus, Davis has shown that the presentation of the claim he desires to bring to the

Supreme Court of Georgia “is currently being prevented” by the application of the

prison postage limitation rule which he challenges. Lewis v. Casey, 518 U.S. 350,

356, 116 S. Ct. 274, 2182 (1996). And the Supreme Court has held that “the

standing inquiry remains focused on whether the party invoking jurisdiction had

the requisite stake in the outcome when the suit was filed.” Davis v. Federal

Election Comm’n, 554 U.S. 724, 734, 128 S. Ct. 2769 (2008). Davis’ claim is a


                                            2
                 Case: 13-10511      Date Filed: 12/17/2014    Page: 3 of 3


habeas corpus claim, which is one that is protected by the right of access to the

courts. Defendant has not suggested that Davis’ claim is frivolous. Accordingly,

we conclude that Davis had standing at the time he filed suit.

         The court below ruled only on the standing issue, and has expressed no

opinion with respect to mootness or the merits of Davis’ claim. Appropriate

procedure indicates that the court below should address these matters in the first

instance. Accordingly, we reverse the judgment of the court below, and remand

for further proceedings not inconsistent with this opinion.

         REVERSED and REMANDED. 1




1
    Appellant’s Motion to Take Judicial Notice of Court Documents is GRANTED.


                                              3